J-A18027-20 & J-A18028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF E.S., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: A.L.                        :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 301 WDA 2020

             Appeal from the Order Entered February 5, 2020
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000168-2019


 IN THE INTEREST OF: E.S., A MINOR :        IN THE SUPERIOR COURT OF
                                   :             PENNSYLVANIA
                                   :
 APPEAL OF: Z.S.                   :
                                   :
                                   :
                                   :
                                   :
                                   :        No. 322 WDA 2020

             Appeal from the Order Entered February 3, 2020
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000168-2019


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY DUBOW, J.:                             FILED JULY 16, 2020

     In these appeals, Z.S. (“Father”) and A.L. (“Mother”) challenge the

Orders entered by the Court of Common Pleas of Allegheny County Orphans’

Court, dated February 3, 2020, and entered on February 5, 2020, involuntarily

terminating their parental rights to their daughter, E.S., born in September
J-A18027-20 & J-A18028-20



2017 (“Child”).1 Because the record supports the decision of the orphans’

court, we affirm the Orders.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        We glean the following factual and procedural history from the orphans’

court’s opinion, which is supported by the certified record. Orphans’ Court

Opinion, 4/6/20, at 4-11. On November 20, 2017, Child’s pediatrician noticed

bruising on Child’s face during a routine examination and directed Mother and

Father, who are Child’s primary caregivers, to take Child to the emergency

room. At Children’s Hospital of Pittsburgh (“CHP”), hospital staff discovered

that, in addition to facial bruising, then two-month-old Child had four fractured

ribs in various stages of healing.         Mother and Father could not provide a

plausible explanation for Child’s injuries. Accordingly, the Allegheny County

Office of Children, Youth, and Families (“CYF”) obtained emergency protective

custody of Child.

        CYF filed a dependency petition and, at the adjudication hearing on

December 21, 2017,2 Mother and Father stipulated to the testimony of Dr.

Jennifer Wolford, CHP physician, namely, that Child’s facial bruising was

caused by direct trauma, not a pacifier as Mother and Father claimed. Mother

and Father further stipulated that Child’s multiple rib fractures had been



____________________________________________


1On March 5, 2020, this Court ordered, sua sponte, that the appeals be listed
consecutively.

2   The court appointed KidsVoice to be Child’s guardian ad litem.

                                           -2-
J-A18027-20 & J-A18028-20



healing for three to four weeks, were caused by squeezing, and would have

caused substantial pain. Child was adjudicated dependent.

         At the conclusion of the hearing, the Commonwealth arrested Mother

and Father and charged them both with Endangering the Welfare of Children

(“EWOC”).3 Ultimately they both pleaded guilty to EWOC. The court sentenced

them each to three years’ probation, and ordered them to take a parenting

class.

         The dependency court developed a Permanent Placement Plan (“Plan”)

with a goal of reunification.        Mother’s and Father’s objectives, essentially

identical, included: completing a non-offenders’ parenting class; continuing

visits with Child; cooperating with the criminal process and alleviating any

criminal restrictions; working with in-home services and completing a coached

parenting program; completing budgeting and independent living programs;

obtaining appropriate housing; and undergoing a mental health evaluation and

attending treatment as needed. Notes of Testimony (“N.T.”), 2/3/20, at 42-

45.

         On May 29, 2018, September 11, 2018, and December 4, 2018, the

court held permanency review hearings. At each hearing, the court found

both parents in substantial compliance with the Plan, and having made

moderate progress towards alleviating the circumstances necessitating the

placement. The placement goal remained reunification after each hearing.

____________________________________________


3   18 Pa.C.S. § 4304.

                                           -3-
J-A18027-20 & J-A18028-20



      On March 6, 2019, the court held a permanency review hearing and

again found Mother and Father had made moderate progress and were in

substantial compliance with the Plan.      The court noted that Parents had

participated in supervised visits with Child three times a week and the

overseeing agency had reported no concerns. However, the court entered a

finding of aggravated circumstances against Mother and Father because

Mother testified that she still believed that Child’s pacifier caused her facial

bruising and both parents continued to deny abusing Child despite their guilty

pleas to EWOC.     The court, nonetheless, kept the reunification goal and

ordered that reasonable efforts to reunify continue.

      On June 12, 2019, the court held a permanency review hearing and

again found Mother and Father were in substantial compliance with the Plan

and had made moderate progress. At that time, the court expanded Mother’s

and Father’s visitation to three overnights per week, unsupervised. Child’s

permanency goal remained reunification.

      On July 6, 2019, following an unsupervised visit with her parents, Child

returned to her foster home with bruising around her ear. Foster Parents took

Child to an urgent care center and then to the emergency room at CHP.

Mother and Father claimed that Child had fallen out of her toddler bed.

However, Dr. Adelaide Eichman, a CHP physician, opined that the bruising was

suspicious for abuse and not consistent with a short fall.

      On September 4, 2019, the court held a permanency review hearing and

again found that Mother and Father were in substantial compliance with the

                                     -4-
J-A18027-20 & J-A18028-20



Plan, and had made moderate progress towards reunification. However, the

court found Mother’s and Father’s explanations for Child’s new injuries

suspicious.   Although Mother and Father had completed classes through

Arsenal and Family Resources, the court ordered CYF to determine if there

were additional parenting classes that might be appropriate for them.

      On that same date, CYF filed petitions to involuntarily terminate

Mother’s and Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2),

(5), (8), and (b). Child was then two years old and had been in foster care

all but two months of her life.    The court appointed the Office of Conflict

Counsel to represent Child’s legal interests.

      The court held a permanency review hearing on November 13, 2019,

and again found Mother and Father in substantial compliance with the Plan,

and having made moderate progress towards reunification.        At that time,

Child’s permanency goal remained reunification.

      However, following a weekend visit with Mother and Father from January

3, 2020, to January 6, 2020, Child again returned to her foster home with

facial bruising. Foster parents took her to CHP, where she was examined by

Dr. Eichman. Parents claimed that Child was hit in the face with a basketball.

However, Dr. Eichman testified that, in her opinion, Child’s injury was

consistent with impact trauma inflicted by a hand. Dr. Eichman expressed

concerns that Child continued to be injured and abused, and that her head

was a consistent target. Father was again charged with EWOC and aggravated

assault in connection with Child’s injuries.

                                      -5-
J-A18027-20 & J-A18028-20



       The orphans’ court conducted a hearing on the TPR petition on February

3, 2020, when Child was 28 months old.4 Mother and Father were represented

by separate counsel. CYF presented the testimony of Kathy Gary, Mother’s

and Father’s probation officer; Dr. Adelaide Eichman, CHP physician; Erin

Burzynski, CYF caseworker; and Dr. Terry O’Hara, a forensic psychologist who

performed evaluations of both Mother and Father. Mother testified on her own

behalf and presented the testimony of Anjel Gilliam, the Holy Family Institute

in-home family counselor. Father testified on his own behalf.5 Attorney Spurr

presented the testimony of Shelva Ulery, foster care specialist with the Bair

Foundation.6

       On February 5, 2020, the orphans’ court entered Orders involuntarily

terminating Mother’s and Father’s parental rights to Child pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b). Thereafter, Mother and Father timely

filed Notices of Appeal and Concise Statements of Errors Complained of on

Appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

____________________________________________


4 At the hearing, Attorney Andrea Spurr represented Child’s legal interests.
KidsVoice remained guardian ad litem, although no representative from
KidsVoice appeared at the hearing.

5Father was incarcerated at the time of the hearing in connection with an
unrelated case.

6 At the conclusion of the hearing, Attorney Spurr noted that she had spoken
with Child and that Child did not understand the concept of adoption,
termination of parental rights, or a “forever home.” N.T., 2/3/20, at 192-93.
Attorney Spurr argued in favor of the involuntary termination of Mother’s and
Father’s parental rights. Id. at 192-94. In this Court, she has filed a brief in
support of the orphans’ court’s decision. Appellee’s Brief at 12-22.

                                           -6-
J-A18027-20 & J-A18028-20



ISSUES ON APPEAL

      Mother raises the following issues for our review:

      1. Did the trial court abuse its discretion and/or err as a matter of
      law in granting the petition to involuntarily terminate Mother’s
      parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (8)?

      2. Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Mother’s parental rights
      would best serve the needs and welfare of [Child] pursuant to 23
      Pa.C.S. § 2511(b)?

Mother’s Brief at 6.

      Father raises the following issues for our review:

      1. Did the trial court abuse its discretion and/or err as a matter of
      law in granting the petition to involuntarily terminate Father’s
      parental rights pursuant to 23 Pa.C.S. § 2511(a)(2)?

      2. Did the trial court abuse its discretion and/or err as a matter of
      law in granting the petition to involuntarily terminate Father’s
      parental rights pursuant to 23 Pa.C.S. § 2511(a)(5), and (8)?

      3. Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Father’s parental rights
      would best serve the needs and welfare of [Child] pursuant to 23
      Pa.C.S. § 2511(b)?

Father’s Brief at 6-7 (answers omitted).

LEGAL ANALYSIS

    In reviewing cases in which the orphans’ court involuntarily terminated

parental rights, appellate courts must accept the findings of fact and credibility

determinations of the orphans’ court if the record supports them.             In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013).        If the record supports the factual

findings, appellate courts then determine if the orphans’ court made an error


                                      -7-
J-A18027-20 & J-A18028-20



of law or abused its discretion. Id. Where the competent record evidence

supports the court’s findings, we must affirm the orphans’ court decree even

though the record could support an opposite result.             In re Adoption of

Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

    “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73–74 (Pa. Super.

2004) (citations omitted). Appellate courts defer to the orphans’ court that

often   has   “first-hand   observations   of   the   parties    spanning   multiple

hearings.”    In re T.S.M., supra at 267 (citations and quotation marks

omitted).     Importantly, “[t]he court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future. Indeed, we work under statutory and case

law that contemplates only a short period of time . . . in which to complete

the process of either reunification or adoption for a child who has been placed

in foster care.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006) (emphasis in original; citations omitted).

    In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the court to conduct a bifurcated analysis. See 23

Pa.C.S. § 2511(a) and (b). The court first focuses on the conduct of the

parent, and, if the party seeking termination presents clear and convincing

evidence that the parent’s conduct meets one of the grounds for termination

set forth in Section 2511(a), then the court will analyze whether termination

of parental rights will meet the needs and welfare of the child, i.e., the best

interests of the child, as provided in Section 2511(b).           The courts must



                                      -8-
J-A18027-20 & J-A18028-20



examine the existence of the child’s bond with the parent, if any, and the

potential effect on the child of severing such bond. In re L.M., 923 A.2d 505,

511 (Pa. Super. 2007). A parent’s basic constitutional right to the custody

and rearing of his child is converted, upon the failure to fulfill his parental

duties, to the child’s right to have proper parenting and fulfillment of the

child’s potential in a permanent, healthy, safe environment. In re B.N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted).

    While the orphans’ court here found that CYF met its burden of proof

under 23 Pa.C.S. § 2511(a)(2), (5), (8) and (b) with regard to Mother and

Father, we need only agree with its decision as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm the termination

of parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc). Here, we will focus our analysis on Section 2511(a)(2) and (b),

which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                 ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                 ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,

                                     -9-
J-A18027-20 & J-A18028-20


      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.
23 Pa.C.S. § 2511(a)(2) and (b).

Termination Pursuant to Section 2511(a)(2)

    We first conclude that the court properly exercised its discretion by

terminating Mother’s and Father’s parental rights pursuant to Section

2511(a)(2). Section 2511(a)(2) provides for termination of parental rights

where the petitioner demonstrates by clear and convincing evidence that

“[t]he repeated and continued incapacity, abuse, neglect or refusal of the

parent has caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being and the conditions

and causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied by the parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P.,

47 A.3d 817, 827 (Pa. 2012) (citations omitted). The grounds for termination

of parental rights under Section 2511(a)(2) due to parental incapacity are not

limited to affirmative misconduct; to the contrary, those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326, 337 (Pa. Super. 2002). This Court has long recognized that a

parent is required to make diligent efforts towards the reasonably prompt

assumption of full parental responsibilities. Id.




                                    - 10 -
J-A18027-20 & J-A18028-20



Mother’s Appeal

      Mother contends that that there was insufficient evidence to support the

conclusion that the conditions leading to the removal of Child cannot be

remedied by Mother within a reasonable amount of time. Mother’s Brief at

31. Mother argues that the doctor’s diagnoses of Child’s injuries as indicative

of child abuse were subjective and unreliable, particularly where Mother could

not provide a plausible explanation to the doctor for injuries she did not cause

or witness. Id. at 32.

      In its opinion, the orphans’ court concluded that Child had spent twenty-

six consecutive months in foster care, and that Mother was unable to make

the necessary progress and acknowledgement of her parental deficiencies to

remedy the conditions leading to Child’s removal. Orphans’ Court Opinion,

4/6/20, at 12. The court noted that, although Mother had cooperated with

and completed many of her Plan objectives, she still could not demonstrate

that she could keep Child safe from intentionally inflicted injuries that

amounted to child abuse.       Id. at 13-17.     Specifically, the court noted

unrefuted evidence that, during unsupervised visitation with parents, there

were two additional injuries that occurred to Child in July 2019 and January

2020. Id. Expert testimony and medical records supported that the distinct,

parallel linear bruising on Child’s left cheek and temple in January 2020 did

not match Mother’s and Father’s explanations for the injury, and were




                                     - 11 -
J-A18027-20 & J-A18028-20



indicative of child abuse.7 Id. at 17. Additionally, Mother entered a guilty

plea to EWOC based on the injuries which had caused Child’s removal, despite

her continued insistence at later proceedings that she had not injured Child.

Id. at 18. Finally, the court concluded that there was no competent evidence

or testimony that Mother “can or will be able to soon demonstrate, with any

degree of confidence, an independent ability to ensure this child’s long-term

safety.” Id. at 17-18.

       Thus, the court concluded that Child lacked essential parental care, and

that Mother’s inability to ensure Child’s safety was the source of her repeated

and continued parental incapacity. Id.

       Having reviewed the record, we conclude that it supports the findings of

the orphans’ court that Mother has not provided Child with the essential

parental care, control and subsistence necessary for Child’s mental and

physical well-being, and that Mother is unable to remedy the causes of her

parental incapacity, neglect or refusal any time in the foreseeable future.

Thus, Mother is not entitled to relief.

Father’s Appeal

       Father contends that the orphans’ court erred when it determined that

CYF had met its burden and proved that Child was without essential parental

care and control, and that repeated and continued incapacity, abuse, neglect,

or refusal existed. Father’s Brief at 19.      Father argues that his completion of
____________________________________________


7 Dr. Eichman testified that she found the parents’ explanation for the July
2019 injuries unlikely because a child falling from a toddler bed “would not be
expected to cause really any injury, but particularly not ear bruising or scalp
petechia.” N.T., 2/3/20, at 19.

                                          - 12 -
J-A18027-20 & J-A18028-20



all of the services ordered for him, as well as his court-ordered goals, displays

competent evidence that he can ensure Child’s long-term safety. Id. at 21-

22.

      The orphans’ court’s analysis regarding Father’s claims mirrors its

analysis of Mother’s claims. Specifically, the court noted that Child had spent

the majority of her life in care and that Father had not made the necessary

progress to remedy the conditions leading to Child’s removal. Orphans’ Court

Opinion, 4/6/20, at 12.     Although Father had completed many of his Plan

objectives and services, the court emphasized that Child was still injured twice

during unsupervised visitation with her parents, and testimony and evidence

supported the conclusion that the injuries were indicative of Child abuse. Id.

at 13-17. Further, although Father had entered a guilty plea to EWOC, he

continued to deny having injured Child, and offered implausible explanations

for Child’s July 2019 and January 2020 injuries.        Id.   Finally, the court

concluded that there was no competent evidence or testimony that Father

“can or will be able to soon demonstrate, with any degree of confidence, an

independent ability to ensure this child’s long-term safety.” Id. at 17-18.

      Having reviewed the record, we conclude that it supports the findings of

the orphans’ court that Father has not provided Child with the essential

parental care, control and subsistence necessary for Child’s mental and

physical well-being, and that Father is unable to remedy the causes of his

parental incapacity, neglect or refusal any time in the foreseeable future.

Thus, Father is not entitled to relief.




                                      - 13 -
J-A18027-20 & J-A18028-20



Termination Pursuant to 2511(b)

      With respect to Section 2511(b), we consider whether termination of

parental rights will best serve Child’s developmental, physical, and emotional

needs and welfare. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

“In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. “[A] parent’s basic constitutional

right to the custody and rearing of . . . her child is converted, upon the failure

to fulfill . . . her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal

citations omitted).

      It is sufficient for the orphans’ court to rely on the opinions of social

workers and caseworkers when evaluating the impact that termination of

parental rights will have on a child. In re Z.P., supra at 1121. The trial court

may consider intangibles, such as the love, comfort, security, and stability the

child might have with the foster parent. See In re N.A.M., 33 A.3d 95, 103

(Pa. Super. 2011). Ultimately, the concern is the needs and welfare of a child.

In re Z.P., supra at 1121.

      The orphans’ court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. In re N.A.M., 33 A.3d at 103.

Where there is no evidence of a bond between the parent and child, it is


                                      - 14 -
J-A18027-20 & J-A18028-20



reasonable to infer that no bond exists. See In re K.Z.S., 946 A.2d 753, 763

(Pa. Super. 2008).       Where there is evidence of a bond, the court must

determine whether the child’s welfare and safety outweighs any benefits

provided by that bond. See In re Z.P., 994 A.2d at 1121.

Mother’s Appeal

      Mother contends that the court erred in concluding that CYF met its

burden under Section 2511(b), because the testimony supports the contention

that Child loves and is bonded with Mother. Mother’s Brief at 36-37. Mother

additionally argues that there is no expert opinion supporting a determination

that termination of Mother’s parental rights best serves the needs and welfare

of Child. Id. at 37.

      The orphans’ court relied on the testimony of CYS caseworker Burzynski,

Bair Foundation caseworker Ulery, and Dr. O’Hara. Orphans’ Court Opinion,

4/6/20, at 20-22. Ms. Burzynski testified that Child referred to both parents

as mom and dad, and did not seem uncomfortable in their care; however,

Child also referred to her foster parents as mom and dad and was unphased

with lapses in visit with Mother and Father. Id. at 20. Ms. Burzynski testified

that Child was in care for all but two months of her life, and that, on

unsupervised visitations, sustained injuries consistent with child abuse. Id.

Ms. Burzynski testified that it was in Child’s best interests for parents’ rights

to be terminated.      Id. Ms. Ulery testified that Child loves and adores her

foster brothers and views her foster parents as her parents. Id. at 20-21. Dr.

O’Hara observed an interactional between Mother and Child, and Child showed

some signs of attachment to Mother. Id. at 21. Mother praised Child, showed

affection, was interactively playful, and could gain Child’s compliance.     Id.



                                      - 15 -
J-A18027-20 & J-A18028-20



However, foster mother also showed positive parenting skills, and Child

interacted very well with foster mother. Id.       8   Dr. O’Hara’s opinion was that

the foster home was an appropriate potential adoptive resource. Id.

       The court concluded that severing Child’s bond with Mother would “not

cause extreme emotional consequences . . . and any negative consequences

would be mitigated by the strong, healthy and secure bond that [Child] had

established with the foster family that she had resided [with] for the last

twenty months.” Id. at 22. The termination would be able to provide Child

with the stability and permanence needed at her young age. Id.

       Further, the court may consider the safety needs of a child and prioritize

those needs over the existence of a parental bond. In re N.A.M., 33 A.3d at

103. Here, the safety needs of Child were implicated, as she suffered two

additional injuries diagnostic of child abuse while in the unsupervised custody

of Mother. Although there was affection between Mother and Child, Child’s

need for safety, permanency, and stability outweighed the need to keep that

bond. Id.

       Thus, the record confirms that the orphans’ court properly determined

that terminating Mother’s parental rights would best serve Child’s needs and

welfare. While Child had a relationship with Mother, their relationship is not

one that is necessary and beneficial. See In re Z.P., 994 A.2d at 1121.

Father’s Appeal

       Father contends that the orphans’ court erred in finding that CYF met

its burden under Section 2511(b), because there was clearly a bond of love
____________________________________________


8 Dr. O’Hara did not observe Child interacting with Father as he was in the
military and deployed overseas at the time. Ms. Ulery testified that Child and
foster father communicate regularly over Facetime.

                                          - 16 -
J-A18027-20 & J-A18028-20



and affection between Child and Father.       Father’s Brief at 24-27.   Father

contends that the orphans’ court focused, in error, on the testimony of Dr.

O’Hara regarding Child’s ability to better weather the stress of termination due

to her bond with foster mother. Id. at 26.

      The orphans’ court’s analysis of the evidence presented at the hearing

was identical to the analysis with regard to Mother. Specifically, the testimony

of Ms. Burzsynski, Ms. Ulery, and Dr. O’Hara that Child was comfortable and

affectionate with Father, but also comfortable and affectionate with her foster

mother, and that the foster home was an appropriate adoptive resource.

Orphans’ Court Opinion, 4/6/20, supra.         In contrast, Father’s argument

focuses on his bond with Child and contends that the trial court focused solely

on Dr. O’Hara’s testimony that Child would be better equipped to handle the

stress of termination due to her bond with foster mother.

      Our review indicates that the court appropriately considered the bond

between foster mother and Child as provided in Dr. O’Hara’s testimony and

established case law. Here, when asked whether there would be a detriment

to Child if Father’s rights were terminated, Dr. O’Hara answered in the

affirmative, but noted that Child’s bond with the foster mother would alleviate

some of that stress. N.T., 2/3/20, at 93-94.

      Father’s argument is unpersuasive and discounts the fact that the court

may focus on safety concerns regarding the Child in addition to the bonds the

Child may or may not have with parents or foster parents. In re N.A.M., 33

A.3d at 103. See also In re: T.S.M., 71 A.3d at 267 (observing that “courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.”). In



                                     - 17 -
J-A18027-20 & J-A18028-20



the instant case, the court weighed the positive interactions between Father

and Child against the injuries that occurred repeatedly while Child was in

Father’s care.   Orphans’ Court Opinion, 4/6/20, supra.     Here, the record

supports the contention that, despite the bond between Father and Child,

safety concerns and Child’s need for permanency outweighed any positive

value from that bond. In re N.A.M., 33 A.3d at 103.

     Our review of the record supports the orphans’ court’s determination

and we discern no abuse of discretion or error of law. We, thus, affirm the

court’s determination that involuntary termination of Mother’s and Father’s

parental rights is in the best interests of Child.   Therefore, we affirm the

orphans’ court’s February 5, 2020, Orders.

     Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/2020




                                    - 18 -